DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/29/2021 has been entered.
 	Receipt is acknowledged of an amendment, filed 3/29/2021, in which claims 461 and 462 were cancelled, and claims 365, 366 and 426 were amended.  Claims 365-367, 422, 426, 459 and 460 are pending.

Election/Restrictions
Applicant elected Group I and the species of (A) recombinant adeno-associated vector encoding a Cas protein, and (B) CEP290 IVS26+1655A>G as in Table 2 without traverse in the reply filed on 4/13/2020.
Claims 365-367, 422, 426, 459 and 460 are under consideration.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/162,720, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The provisional application fails to provide support for “a Cas expression cassette comprising: i) a nucleotide sequence encoding a Cas protein, and ii) a first guide RNA target site, wherein the first guide RNA or the second guide RNA is capable of hybridizing to the first guide RNA target site…wherein the Cas protein is capable of cleaving the Cas expression cassette at the first guide RNA target site to thereby reduce expression of the Cas protein, as compared to expression of the Cas protein prior to cleavage of the Cas expression cassette.”  The provisional application does not disclose a Cas9 expression cassette for self-limited expression as presently claimed.
Claims 365-367, 422, 426, 459 and 460 have an effective filing date of 4/15/2016, which is the filing date of PCT/US2016/027987.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 365-367, 422, 426, 459 and 460 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  This is a new rejection, necessitated by the amendment filed 3/29/2021.
The term "minimal" in claim 365 is a relative term which renders the claim indefinite.  The term "minimal" or “minimal CMV promoter” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The instant specification discloses a minimal CMV promoter (minCMV) shown in SEQ ID NO: 56 was synthesized by Gene Art (Life Technologies) (e.g., paragraph [0341]).  At page 136, the specification indicates that the underlined portion of SEQ ID NO: 56 is the minCMV promoter.  This sequence is 180 nucleotides in length.  The term “minimal CMV promoter” is not an art-accepted term for a particular CMV promoter sequence.  The prior art uses the term to refer to CMV promoters of varying lengths.  For example, Wong et al (WO 2012/099540 A1) teach that the minimal CMV promoter spans 1101 to 1223, which is 123 nucleotides in length (e.g., paragraph bridging pages 3-4).  In contrast, Shibata et al (Gene Therapy, Vol. 7, pages 493-498, 2000) teach a minimal CMV promoter of -53 to +7 of a previously disclosed CMV promoter sequence, which is 60 nucleotides in length (e.g., page 495, right column, 1st paragraph; page 497, paragraph bridging .
	Claim 365 is vague and indefinite in that the metes and bounds of the phrase “single guide RNA target site” in part (b)(ii) are unclear.  The phrase is unclear in that the term “single guide RNA” is a term of art used to define the structure of the guide RNA as a single molecule, rather than two separate crRNA and tracrRNA molecules (e.g., specification at paragraph [0127]).  The specification defines the term “single guide RNA” to refer to “a single RNA species capable of directing Cas-mediated cleavage of target DNA.”  See paragraph [0130].  Alternatively, the phrase could be interpreted as limiting the number of guide RNA target sites present to a single site (i.e., one site).  The specification discloses that a pAAV-SpCas9 vector used in a self-limiting CRISPR-SpCas9 system can contain a recognition sequence for the SpCas9 nuclease composed single guide RNA (sgRNA) target sequence plus a PAM motif at insertion site 1 (between the minCMV promoter an dSpCas9 coding sequence) and/or insertion site 2 (between SpCas9-NLS coding sequence and SV40 polyA) (e.g., paragraph [0123]; Fig. 6A).  Due to the two possible interpretations, the phrase renders the metes and bounds of the claim indefinite.  
Claims 422, 426 and 459 depend from claim 365 and are rejected for the same reasons applied to claim 365.
The term "minimal" in claim 366 is a relative term which renders the claim indefinite.  The term "minimal" or “minimal CMV promoter” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The instant specification st paragraph; page 497, paragraph bridging columns).  Accordingly, one would not know whether a particular CMV promoter sequence meets the limitation of a minimal CMV promoter of the instant claim.  It would be remedial to delete the word “minimal” from the claim.
Claim 366 is vague and indefinite in that the metes and bounds of the phrase “single guide RNA target site” in part (b)(ii) are unclear.  The phrase is unclear in that the term “single guide RNA” is a term of art used to define the structure of the guide RNA as a single molecule, rather than two separate crRNA and tracrRNA molecules (e.g., specification at paragraph [0127]).  The specification defines the term “single guide RNA” to refer to “a single RNA species capable of directing Cas-mediated cleavage of target DNA.”  See paragraph [0130].  Alternatively, the phrase could be interpreted as limiting the number of guide RNA target sites present to a single site (i.e., one site).  The specification discloses that a pAAV-SpCas9 vector used in a self-limiting CRISPR-SpCas9 system can contain a recognition sequence for the SpCas9 nuclease composed single guide RNA (sgRNA) target sequence plus a PAM motif at 
Claims 367 and 460 depend from claim 366 and are rejected for the same reasons applied to claim 366.
Claim 367 recites the limitation "the disease or disorder" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 367 depends from claim 366, which is specifically limited to Leber congenital amaurosis.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a new rejection, necessitated by the amendment filed 3/29/2021:
Claim 367 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 367 depends from claim 366 and recites, “wherein the disease or disorder is an ocular disease or disorder.”  Claim 366 is drawn to a “composition for treating Lever congenital amaurosis.”  Thus, the dependent claim improperly broadens the scope of the disease or .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 367 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a composition or kit for treating Leber congenital amaurosis associated with a deep intronic mutation that is c.2991+1655A>G in CEP290 gene, does not reasonably provide enablement for any other composition or kit for treating disease or disorder associated with a deep intronic mutation in a CEP290 gene of an individual.  This rejection was made in the Office action mailed 10/27/2020 and has been rewritten to address the amendment to the claims in the reply filed 3/29/2021.
Enablement is considered in view of the Wands factors (MPEP 2164.01(A)).  These include: nature of the invention, breadth of the claims, guidance of the specification, the existence of working examples, state of the art, predictability of the art and the amount of 
	Nature of the invention:  Claim 367 is drawn to a composition for treating any ocular disease or disorder.  Claim 367 substitutes “Lever congenital amaurosis” with “ocular disease or disorder.”  The composition comprises “a) a nucleic acid encoding an engineered, non-naturally occurring Clustered Regularly Interspaced Short Palindromic Repeats (CRISPR)-CRISPR associated (Cas) (CRISPR-Cas) system comprising a first guide RNA and a second guide RNA, wherein the target DNA comprises a deep intronic mutation in a CEP290 gene and sequences flanking the mutation, wherein the first guide RNA and second guide RNA are capable of hybridizing to opposite strands of the flanking sequences; and b) a recombinant adeno-associated virus (rAAV) vector comprising a Cas expression cassette, wherein the Cas expression cassette comprises: i) a nucleotide sequence encoding a Cas Cas9 protein operably linked to a minimal promoter fragment derived from a CMV promoter, and ii) a single guide RNA target site, wherein the first guide RNA or the second guide RNA is capable of hybridizing to the single guide RNA target site; wherein the Cas9 protein is capable of being expressed from the Cas expression cassette; wherein the Cas9 protein is capable of cleaving the target DNA sequences flanking the mutation to thereby excise a portion of target DNA comprising the mutation; and wherein the Cas9 protein is capable of cleaving the Cas expression cassette at the single guide RNA target site in the Cas expression cassette to thereby reduce expression of the Cas9 protein, as compared to expression of the Cas9 protein prior to cleavage of the Cas expression cassette.”  The nature of the invention is complex in that the composition must be capable of treating any ocular disease or disorder.
Breadth of the claims: The claims encompass compositions capable of treating any disease or disorder associated with any deep intronic mutation in a CEP290 gene, where “deep intronic mutation” is defined by the specification as “a mutation within an intronic sequence at a region outside of the wild-type splice acceptor and splice donor sequences.”  See paragraph [0135].  The complex nature of the subject matter of this invention is exacerbated by the breadth of the claims.  
	Guidance of the specification and existence of working examples: 	The specification discloses that a deep-intronic mutation of c.2991+1655A>G in intron 26 of the CEP290 gene is associated with Leber congenital amaurosis (LCA) (e.g., paragraphs [0005]-[0007], [0011], [0030], [0055], [0076], [0082] and [0209]; Table 3).  The specification does not teach other ocular diseases or disorders associated with a deep intronic mutation in a CEP290 gene.
Example 1 is not a working example of the claimed invention; however, this working example demonstrates that cells may be transfected with plasmid encoding Streptococcus pyogenes Cas9, and single guide RNA (sgRNA) molecules in order to cleave target DNA in a human cell.  Example 1 is directed to generating a cellular model carrying the intronic splice mutation c.2991+1655 A>G in CEP290.
	Example 2 demonstrates that pairs of guide RNAs upstream and downstream of c2991+1655 in IVS26 of CEP290 are capable of creating precise deletions that result in restoration of wild-type transcript and protein levels in CEP290 mutant cells in vitro without altering expression in cells in vitro that do not bear the intronic mutation.  This is not a working example of the claimed invention in that it is limited to a specific deep intronic mutation with a specific Cas protein (i.e., SpCas9) and is an in vitro study.
in vitro in cultured cells.  The system was capable of reducing Cas9 expression while retaining some level of editing, where editing was more robust when an all-in-one vector was used for SpCas9 and the guide RNAs.  Some vector configurations were able to rescue CEP290 mRNA levels in mutant cells, whereas other configurations did not provide a statistically significant result as compared to the control (e.g., paragraph [0349]; Fig. 6).
	Example 4 is directed to targeted deletion of an intronic region of Mouse Cep290 gene in the mouse retina.  This example teaches the subretinal injection of 1x109 viral genome particles of AAV5-minCMV-SpCas9-NLS-SV40pA (AAV5-SpCas9) and 1x109 viral genome particles of AAV5-US-U11 sgRNA-U6-D11 sgRNA-RK-EGFP-BGH pA (AAV5-U11D11-RK-EGFP) (e.g., paragraph [0354]; Fig. 7A).  The AAV vectors were selected for in vivo gene delivery because of their low immunogenicity and range of serotypes allowing preferential infection of certain cell types (e.g., paragraph bridging pages 127-128).  An AAV5 serotype was specifically selected (e.g., paragraph bridging pages 127-128).  The expected genomic deletion was obtained with the dual AAV system (e.g., paragraph [0360]).
	Example 5 is directed to the construction of pAAV-minCMV-SaCas9-BGH pA-UL-paired sgRNA plasmid, and pAAV-minCMV-SaCas9-BGH pA that does not express sgRNA.
	Predictability and state of the art:  It would have been unpredictable to make and use the claimed compositions and kits for treating any ocular disease or disorder associated with any deep intronic mutation in a CEP290 gene of an individual.  The prior art teaches that other ocular diseases and disorders are caused by mutations in genes other than CEP290 (Young, T.L. Ophthalmic genetics/inherited eye disease. Current Opinion in Ophthalmology, Vol. 14, pages 296-303, 2003).  Accordingly, one would have recognized that it would have been unpredictable to use the claimed composition to treat any ocular disease or disorder.
	Amount of experimentation necessary: The quantity of experimentation required to carry out the full scope of the claimed invention is large.  One would be required to identify other ocular diseases and disorders associated with a deep intronic mutation in the CEP290 gene and test the ability of the composition in a model system to determine suitability for the particular disease.
	In view of the breadth of the claims and the lack of guidance provided by the specification as well as the unpredictability of the art, the skilled artisan would have required an undue amount of experimentation to make and/or use the claimed invention.  Therefore, claims 367 is not considered to be fully enabled by the instant specification.

Response to Arguments - 35 USC § 112
The rejection of claims 461 and 462 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement (new matter), is moot in view of Applicant’s cancellation of the claims in the reply filed 3/29/2021.
The rejection of claims 365-367, 422, 426, 459 and 460 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description 
The rejection of claims 365-367, 422, 426, 459 and 460 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, has been withdrawn in view of Applicant’s amendment to the claims in the reply filed 3/29/2021.  The claims now require Cas9 protein.
The rejection of claim 462 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph (scope of enablement), is moot in view of Applicant’s cancellation of the claim in the reply filed 3/29/2021.
The rejection of claims 365, 366, 422, 426, 459 and 460 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph (scope of enablement), has been withdrawn in view of Applicant’s amendment to the claims in the reply filed 3/29/2021.
With respect to the rejection of claim 367 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph (scope of enablement), Applicant's arguments filed 3/29/2021 have been fully considered but they are not persuasive.
The response asserts that the preamble recites an intended an exemplary use for the claimed composition that must be read in the context of the entire claim.  The response asserts that the Examiner’s argument regarding experimentation needed to carry out every step of a method of treating a disease or disorder are irrelevant to the question of enablement of the pending claims.
This argument is not found persuasive.  One must know how to use the claimed composition.  When a compound or composition claim is limited by a particular use, enablement of that claim should be evaluated based on that limitation.  See MPEP § 2164.01(c).  The full 
Thus, the rejection is maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 365-367, 422, 426, 459 and 460 are rejected under 35 U.S.C. 103 as being unpatentable over Maeder et al (US Patent No. 9,938,521 B2; see the entire reference) in view of Jantz et al (US Patent Application Publication No. 2018/0171357 A1, effective filing date of June 19, 2015; see the entire reference).  This is a new rejection.
The preamble of the claims merely recites the intended use of the claimed structure, and the body of the claims do not depend upon the preamble for completeness.  The body of the claims stand alone.
Regarding claims 365-367, Maeder et al teach a recombinant adeno-associated virus (rAAV) comprising (1) nucleic acid sequence encoding a CEP290-64 guide RNA and a CEP290-323 guide RNA; and (2) a Cas expression cassette, wherein the Cas expression cassette comprises: i) a nucleotide sequence encoding SaCas9 protein operably linked to a CMV promoter (e.g., column 36, lines 37-49; Example 7; Table 23; Fig. 17). The encoded CEP290-323 guide RNA targets the + strand of the CEP290 gene upstream of the mutation (e.g., Table 8A at column 139).  The encoded CEP290-64 guide RNA targets the – strand of the CEP290 gene downstream of the LCA10 mutation c.2991+1655A to G (e.g., column 2, lines 18-31; paragraph bridging columns 137-138; Table 8A at column 141).    Thus, the guide RNAs of Maeder et al are capable of hybridizing to opposite strands of sequence flanking the CEP290 c.2991+1655A to G mutation.  Further, Maeder et al teach that a target domain for a governing gRNA can be disposed between a control region and a transcribed region, such that the nucleic acid that encodes Cas9 is capable of being inactivated (e.g., column 33, lines 38-67).   Maeder et al teach that the composition is capable of introducing breaks to result in NHEJ-mediated CEP290 gene to give rise to the loss of the cryptic splice site resulting from the mutation (e.g., column 3, lines 47-60; column 78, lines 39-48).
Regarding claims 422 and 426, Maeder et al teach that the nucleic acid molecules may be present in the same or different recombinant adeno-associated virus (AAV) vectors (e.g., column 18, line 41 to column 19, line 29; column 27, line 22 to column 28, lines 16-27; column 36, lines 37-49; Example 7; Table 23; Fig. 17).  
Regarding claims 459 and 460, Maeder et al teach the composition where the target position is c.2991+1655A to G in the CEP290 gene (e.g., column 2, lines 27-67; column 36, lines 37-49; Example 7; Table 23; Fig. 17).  
Maeder et al do not teach the composition where the target site for the governing gRNA is the same as the target site of the first or second gRNA.
Jantz et al teach self-limiting viral vectors, such as a rAAV vector, that will not persist in a cell after cleavage of the DNA by an endonuclease (e.g., paragraph [0209]).  Jantz et al teach that rAAV is a preferred vector for delivery of genome editing endonucleases to cells and tissue, but its long persistence time in cells presents a problem, which can be solved by including a recognition sequence for the endonuclease in the vector (e.g., paragraph [0209]).  Jantz et al teach an endonuclease recognition site disposed between a promoter and the nucleic acid sequence encoding the endonuclease (e.g., Fig. 1D).  Jantz et al teach that the recognition sequence used by CRISPR is the sequence to which the guide RNA binds to direct Cas9 cleavage (e.g., paragraph [0201]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Maeder et al to substitute the target site 
One would have made such a modification to solve the problem of longer persistence time of the AAV vector encoding the endonuclease in cells as taught by Jantz et al.

Response to Arguments - 35 USC § 103
The rejection of claims 461 and 462 under 35 U.S.C. 103 as being unpatentable over Maeder et al is moot in view of Applicant’s cancellation of the claims in the reply filed 3/29/2021.
The previous rejection of claims 365-367, 422, 426, 459 and 460 under 35 U.S.C. 103 as being unpatentable over Maeder et al has been withdrawn in view of the new rejection presented above.
With respect to the rejection of claims 65-367, 422, 426, 459 and 460 under 35 U.S.C. 103 as being unpatentable over Maeder et al in view of Jantz et al, Applicant's arguments filed 3/29/2021 have been fully considered but they are not persuasive.
The response asserts that Maeder does not teach an rAAV vector comprising a Cas expression cassette comprising a nucleotide sequence encoding a Cas9 protein operably linked to 
These arguments are not found persuasive.  The claims require a rAAV vector to comprise a minimal promoter fragment derived from a CMV promoter.  Other CMV promoter sequence may be present.  Maeder et al teach a recombinant adeno-associated virus (rAAV) comprising a Cas expression cassette, wherein the Cas expression cassette comprises: i) a nucleotide sequence encoding SaCas9 protein operably linked to a CMV promoter (e.g., column 36, lines 37-49; Example 7; Table 23; Fig. 17).  Thus, the teachings of Maeder et al meet the limitations with regard to the rAAV vector comprising a nucleotide sequence encoding Cas9 protein operably linked to a minimal promoter fragment derived from a CMV promoter.  Further, Maeder et al teach a single site for recognition by governing guide RNA disposed between a promoter and Cas9 coding sequence in the vector (e.g., column 33, lines 38-67).  Maeder et al teach that the purpose of this site is to inactivate the Cas9 protein and reduce unwanted activity (e.g., column 33, lines 38-67; column 358, lines 3-63).  Furthermore, Jantz et al teach self-limiting viral vectors, such as a rAAV vector, that will not persist in a cell after cleavage of the DNA by an endonuclease (e.g., paragraph [0209]).  Jantz et al teach that rAAV is a preferred vector for delivery of genome editing endonucleases to cells and tissue, but its long persistence time in cells presents a problem, which can be solved by including a recognition sequence for the endonuclease in the vector (e.g., paragraph [0209]).  Jantz et al teach an endonuclease recognition site disposed between a promoter and the nucleic acid sequence encoding the endonuclease (e.g., Fig. 1D).  Jantz et al teach that the recognition sequence used by CRISPR is the sequence to which the guide RNA binds to direct Cas9 cleavage (e.g., paragraph [0201]).  
The response asserts that a single cut site would not have been unpredictable and would not have been expected to work.  The response asserts that Maeder provides only a generic disclosure and does not exemplify or enable a working self-limiting vector.  
This argument is not found persuasive.  As discussed above, both Maeder et al and Jantz et al teach a single recognition site for the inactivation of a rAAV vector encoding a Cas9 endonuclease.  Thus, one would have had an expectation of success.  A working example is not required to satisfy the enablement requirement and the response does not provide objective evidence of unpredictability.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 365-367, 422, 426, 459 and 460 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9, 10, 12-14, 27 and 29 of copending Application No. 16/912,999 (hereinafter the ‘999 application) in view of Maeder et al (US Patent No. 9,938,521 B2). This is a new rejection, necessitated by the filing of the ‘999 application after the mailing of the non-final rejection on 5/13/2020 in the instant application.
CEP290 gene and sequences flanking the mutation, where the first and second guide are capable of hybridizing to sites opposite the flanking sequences.  Further, the claims of the ‘999 application do not specify that the Cas protein is Cas9.  However, Maeder et al teach a composition comprising a nucleic acid comprising sequences encoding two guide RNAs (gRNAs), and a nucleotide sequence encoding a Cas9 protein (e.g., column 15, lines 36-50; Table 17).  Maeder et al teach the composition where the two guide RNAs are capable of hybridizing to the same strand of target DNA upstream and downstream (i.e., flanking) the target position (e.g., column 12, lines 5-15; columns 137-138; Tables 8A-8E).  Maeder et al teach the composition where the target position CEP290 gene, specifically c.2991+1655 A to G in the CEP290 gene, which is present in patients with Leber’s congenital amaurosis 10 (e.g., column 2, lines 18-67).  Maeder et al teach that the composition is capable of introducing breaks to result in NHEJ-mediated deletion of the genomic sequence at the target position c.2991+1655 A to G in the CEP290 gene to give rise to the loss of the cryptic splice site resulting from the mutation (e.g., column 3, lines 47-60; column 78, lines 39-48).  It would have been obvious to one to include the first and second guide RNAs targeting the sequence around the c.2991+1655 A to G mutation in the CEP290 gene as taught by Maeder et al, because the ‘999 application is directed to a CRISPR/Cas system where the guide RNA is substantially complementary to a target sequence within the cell of a patient.  Maeder et al teach the guide RNAs complementary to target sequences flanking c.2991+1655 A to G in the CEP290 gene present in cells of patients with Leber’s congenital amaurosis.  One would have been motivated to include Cas9 coding sequence with both guide RNAs in order to achieve the expected benefit of providing a system capable of removing the mutation that gives rise to a cryptic splice donor site in the CEP290 gene of these patients.  Accordingly, instant claims 365-367, 422, 426, 459 and 460 are not patentably distinct from the claims of the ‘999 application.
This is a provisional nonstatutory double patenting rejection.

Response to Arguments - Double Patenting
The provisional rejection of claims 461 and 462 on the ground of nonstatutory double patenting as being unpatentable over claims 9, 10, 12-14, 27 and 29 of copending Application No. 16/912,999 in view of Maeder et al is moot in view of Applicant’s cancellation of the claims in the reply filed 3/29/2021..

The response asserts that MPEP § 804 indicates that a provisional rejection should only be applied when examining the later-filed application.
This argument is not found persuasive.  MPEP 804(B)(1)(b)(i) states the following:
If a provisional nonstatutory double patenting rejection is the only rejection remaining in an application having the earliest effective U.S. filing date (taking into account any benefit under 35 U.S.C. 120, 121, 365(c), or 386(c) ) with respect to the conflicting claims) compared to the reference application(s), the examiner should withdraw the rejection in the application having the earliest effective U.S. filing date and permit that application to issue as a patent, thereby converting the "provisional" nonstatutory double patenting rejection in the other application(s) into a nonstatutory double patenting rejection when the application with the earliest U.S. effective filing date issues as a patent.

Thus, it is proper for an Examiner to make a double patenting rejection in the earlier filed application.
Thus, the rejection is maintained.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Dunston whose telephone number is (571)272-2916.  The examiner can normally be reached on M-F, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Jennifer Dunston
Primary Examiner
Art Unit 1636



/Jennifer Dunston/Primary Examiner, Art Unit 1699